Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
2.	Claims 1-11 are allowed.

3.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination: “the light source is seen to be turned on in a case in which the light source is present in a central visual field and is seen to be blinking in a case in which the light source is present in a peripheral visual field when a predetermined area including a gazing point of a viewer is set as the central visual field at a time of the viewer directing a visual line…” in combination with the remaining of the claimed limitations.
Considering the claims, the best prior art found during examination is Lorenz et al. (US 2013/0222212) which teaches motor vehicle has a device for detecting the viewing direction of the driver, and the output of the light animation is executed as a function of the detected viewing direction. On the one hand, the output can take place simply and easily, only if the driver's eyes are actually drawn away from what is happening on the road, in particular, when the driver's eyes are focused on a CID of the motor vehicle. On the other hand, the light animation can begin, if desired specifically, at the place, at which the driver's eyes are currently looking. However, on the other hand, the light animation can be configured, if desired, in such a way that the depicted light movement can run at different speeds. Then the light movement could be depicted at such a 
The other best prior art found during examination is Takahashi et al. (US 2014/0225725) which teaches the ECU 18 (visual distraction judging function 52) judges whether or not the judgment that the driver 100 is visually distracted to the left should be finalized. More specifically, the ECU 18 judges whether or not the count value C1 is equal to or greater than a threshold value (hereinafter referred to as a "leftward visual distraction finalizing threshold value THC1" or simply a "threshold value THC1") for finalizing the judgment that the driver 100 is visually distracted to the left. If the count value C1 is not equal to or greater than the threshold value THC1 (step S5: NO), then the present processing cycle is brought to an end, and control returns to step S1 in order for the next processing cycle to be carried out. If the count value C1 is equal to or greater than the threshold value THC1 (step S5: YES), then the ECU 18 finalizes the judgment that the driver 100 is visually distracted to the left, and in step S6, the ECU 18 (visual distraction warning function 54) causes the first warning lamp 22 to light or blink. At this time, the ECU 18 may control the speaker 20 to generate a warning sound. The ECU 18 may also .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689